DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 12 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krupezevic et al. (US 2015/0380945) in view of Keating (US 2010/0213895). 
Regarding claim 12, Krupezevic teaches a user interface device (see Figs. 2-5) for a handheld power tool (see 0020, 0021, Fig. 1), comprising: at least one input unit to at least input at least one mechanically processible and/or processed information item, and/or at least one output unit to output a mechanically processible and/or processed information item (see abstract, para 0012, 0013, 0022, 0024, 0030-0034); and at least one power transmission unit to wirelessly charge a separate energy store (see para 0022, 0024) and/or to operate a separate, electrically operable device. 
Krupezevic fails to teach wherein the at least one output unit includes at least one output region formed as a display which, in at least one operating state, is at least part of at least a power transmission region of the at least one power transmission unit.
However, Keating in the field of inductive power supply teaches wherein the at least one output unit  includes at least one output region formed as a display which (see display 801 on top of inductive charge, Fig. 7), in at least one operating state (see Changing modes), is at least part of at least a power transmission region (see top of 800 Fig. 7) of the at least one power transmission unit (see charging device 800 Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface device of Krupezevic with the teachings of Keating by having the at least one output unit includes at least one output region formed as a display which, in at least one operating state, is at least part of at least a power transmission region of the at least one power transmission unit in order to provide information to a user with ease the conditions of charging events.   
Regarding claim 13, Krupezevic teaches the user interface wherein the power transmission unit, the input unit and/or the output unit are formed at least partially in one  
Regarding claim 14, Krupezevic teaches the user interface device of wherein the input unit includes at least one input region, which, in at least one operating state, forms at least part of a power transmission region of the power transmission unit (see surface, 32, 18 of Fig. 2).
Regarding claim 15, Krupezevic teaches wherein the input unit includes a manual input unit (see electromechanical actuators, para 0032 and 0033). 
Regarding claim 16, Krupezevic teaches wherein the input unit is configured to receive at least one mechanically processible and/or processed information item from the hand tool unit associated with the energy store being charged in (see para 0022, 0032, 033 and 0034).
Regarding claim 18, Krupezevic teaches the user interface device wherein the output unit includes an optical output unit in (see para 0012, 0013 and 0032).
Regarding claim 20, Krupezevic teaches the user interface device of further comprising: a control unit, which is configured to control at least one power transmission state of the power transmission unit, at least one input state of the input unit, and/or at least one output state of the output unit, as a function of at least one criterion (see para 0026 and 0028-0034).
Regarding claim 21, Krupezevic teaches the user interface device further comprising: at least one sensor unit, which includes at least one sensor configured to detect, as a criterion, a movement of the energy storage unit (power tool) at least relative to the power transmission unit (see para 0031-0034).
Regarding claim 22, Krupezevic teaches a power transmission system, for a handheld power tool (see Figs. 1-5), comprising: at least one user interface device (see 24 of Fig. 2), wherein the at least one user interface device includes at least one input unit to at least input at least one mechanically processible and/or processed information item, and/or at least one output unit to output a mechanically processible and/or processed information item(see abstract, para 0012, 0013, 0022, 0024, 0033 and 0034); and at least one power transmission unit to wirelessly charge at least one separate energy store unit; and the at least one separate energy storage unit, which is part of the handheld power tool (see para 0022, 0024).
Krupezevic fails to teach wherein the at least one output unit includes at least one output region formed as a display which, in at least one operating state, is at least part of at least a power transmission region of the at least one power transmission unit.
However, Keating in the field of inductive power supply teaches wherein the at least one output unit includes at least one output region formed as a display which, in at least one operating state, is at least part of at least a power transmission region of the at least one power transmission unit
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface device of Krupezevic with the teachings of Keating by having the at least one output unit includes at least one output region formed as a display which, in at least one operating state, is at least part of at least a power transmission region of the at least one power transmission unit in order to provide information to a user with ease the conditions of charging events.   


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krupezevic, Keating and in view of Muratov et al. (US 2016/0006267).
Regarding claim 19, Krupezevic in view Keating of teaches the user interface device of claim 1, does not disclose wherein the output unit is configured to transmit mechanically processible and/or processed information item to an external unit {interpreted as transmitting information inputted from an external unit }.
Muratov et al. in the field of power delivery, such as wireless power transfer teaches a wireless power transmission system in (see Fig. 2B) comprising a power transmitter (see Fig. 2B; 24) coupled to an external unit (see Fig. 2B; 22) to power a wireless receiver with needed power based on processed information received from the transmitter unit to the adapter (see para 0036).
Krupezevic, Keating and Muratov are both directed towards wireless power transfer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface device of Krupezevic and Keating with the teachings Muratov by having the output unit is configured to transmit mechanically processible and/or processed information item to an external unit in order to regulate power needed to power or charge a wireless load (receiver) based on communication between the adapter and transmitter as taught by Muratov.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 18, 2021

/TOAN T VU/Primary Examiner, Art Unit 2836